DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 17/579,653, last communication received on 02/27/2022. Claims 1-18 are pending; claims 1-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 01/20/2020. It is noted, however, that applicant has not filed a certified copy of the FR2100520 application as required by 37 CFR 1.55.

The foreign priority claim filed on 01/20/2020 was not entered because the foreign priority claim was not filed during the time period set forth in 37 CFR 1.55. For original applications filed under 35 U.S.C. 111(a) (other than a design application) on or after November 29, 2000, the time period is during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. In addition, if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet. See 37 CFR 1.55(d)(1). For national stage applications under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and the Regulations under the PCT. See 37 CFR 1.55(d)(2). If applicant desires priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon a prior foreign application, applicant must file a petition for an unintentionally delayed priority claim under 37 CFR 1.55(e). The petition must be accompanied by (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in accordance with 37 CFR 1.55 identifying the prior foreign application to which priority is claimed, unless previously submitted; (2) a certified copy of the foreign application, unless previously submitted or an exception under 37 CFR 1.55 applies; (3) the petition fee under 37 CFR 1.17(m); and (4) a statement that the entire delay between the date the claim was due under 37 CFR 1.55 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

As to claim 13, the claim limitation recites “the computer program product including a computer readable storage medium having program instructions.”  However, the usage of the phrase “computer readable storage medium” is broad enough to include both “non-transitory” and “transitory” (carrier wave, for example) media.  The specification does not clearly limit the utilization of a non-transitory computer readable storage medium (“The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing” (emphasis added. From [0029] as originally filed)), thus, with the broadest reasonable interpretation of the claim, the computer readable storage medium covers a signal per se, which is non-statutory. Accordingly, claim 13 is non-statutory.
Dependent claims 14-18 have the same limitation from claim 13 and do not remedy the deficiency, they are therefore rejected under same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0344663 A1 to Dowlatkhah et al. (hereinafter Dowlatkhah) in view of U.S. Patent Application Publication 2015/0381515 A1 to Mattson et al. (hereinafter Mattson).

As to claim 7, Dowlatkhah teaches a data processing system adapted for northbound intent-based application insertion into a mobile communications network (Facilitating dynamic satellite and mobility convergence for mobility backhaul in advanced networks (e.g., 4G, 5G, 6G and beyond) is provided herein. Operations of a system can comprise dividing resources of a wireless network between a first network device and a second network device based on defined service level agreements. The operations also can comprise receiving a data packet from a mobile device, Dowlatkhah, Abstract), the system comprising:
a host computing platform disposed within a central unit (CU) of a software defined network (SDN) architected cellular communications network (the system 100 (e.g. host computing platform) can include a network device 102 that can facilitate radio resource management for a wireless communications network in accordance with one or more embodiments described herein. According to some implementations, the wireless communications network can be a 6G ubiquitous wireless communications network. Further, according to some implementations, the network device 102 can be an SDN controller device (e.g. CU of SDN), Dowlatkhah, [0039]-[0040]), the CU comprising a communicative coupling to a multiplicity of different distributed units (DUs) (system 400 for antenna farm intelligent software defined network enabled dynamic resource controller in advanced networks in accordance with one or more embodiments described herein, Dowlatkhah, [0070]-[0079], Fig. 4), at least one of the DUs comprising a massive multiple input, multiple output (MIMO) antenna transmitting over millimeter wave frequencies (MIMO is an integral part of the third and fourth generation wireless systems (e.g., 3G and 4G). In addition, 5G systems also employ MIMO systems, which are referred to as massive MIMO systems (e.g., hundreds of antennas at the transmitter side (e.g., network) and/receiver side (e.g., user equipment), Dowlatkhah, [0015]-[0017], [0058]), the platform comprising one or more computers, each comprising memory and at least one processor (the computer 1000 including a processing unit 1004, a system memory 1006 and a system bus 1008, Dowlatkhah, [0140]-[0144]); and,
a network controller disposed within a control plane defined by the SDN and comprising computer program instructions enabled while executing in the host computing platform to perform:
receiving a request from a mobile (Access slice 2 can comprise a radio control function 526 and an intelligent resource management component 528 that can determine and/or receive information or resources needed, requested or suitable for one or more resources for an application and/or service for a mobile device, Dowlatkhah, [0090]-[0091]).
Dowlatkhah does not explicitly disclose receiving in the control plane, a request from a mobile application to be inserted into an application layer of the communications network utilizing different ones of the infrastructure resources of the control plane.
Mattson discloses receiving in a control plane, a request from an application to be inserted into an application layer of the communications network utilizing different ones of the infrastructure resources of the control plane (SDN controller 19 may initially receive the data-interchange formatted message with interface 20 at northbound API 150, Mattson, [0083]-[0084], [0066]-[0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use configure a service or application via northbound API as taught by Mattson to modify the system of Dowlatkhah in order to validate and provision requests for networks services more efficiently than other conventional data modeling techniques.
characterizing the mobile application (The access network abstraction 524 can be a logical view of one or more components or functionality that can determine the resources available (e.g., knowledge or information regarding where the resources are available, how much of the resource is available, the coverage of the resource, the condition of the resource, the connectivity between the access points) and/or assign terrestrial and/or satellite resources for provisioning one or more applications or services, Dowlatkhah, [0088]-[0093]; Also in Mattson, [0083]-[0089]);
retrieving a set of recommended ones of the different infrastructure resources for the characterization of the mobile application (The intelligent resource management component 528 can communicate directly with the SDN controller 522 and service layer and can determine the resources needed both on the access and backhaul networks, Dowlatkhah, [0089]-[0091]; Also in Mattson, [0083]-[0089]);
comparing those of the resources to be utilized by the mobile application to the set of recommended resources in order to identify a variance of resources (The intelligent resource management component 528 can communicate directly with the SDN controller 522 and service layer and can determine the resources needed both on the access and backhaul networks, Dowlatkhah, [0089]-[0091]; Also in Mattson, [0083]-[0089]); and,
provisioning for use by the mobile application in the control plane (Access network or its core network can be implemented in such a manner that the entire traffic from the access network goes into the dedicated core (e.g., host carrier platform 534) and from there the traffic is relabeled and sent to certain functions within that core, Dowlatkhah, [0089]-[0091]; Also in Mattson, [0083]-[0089]), the resources to be utilized by the mobile application adjusted by the variance of resources (a first carrier can indicate its subscriber takes priority and can purchase the priority services (e.g., premium services). Thus, the allocation component 110 can assign additional resources for that carrier/subscriber combination, Dowlatkhah, [0048]).

As to claim 8, Dowlatkhah-Mattson discloses the system of claim 7, wherein the variance is additional ones of the different resources included in the set of recommended resources but not included in the resources to be utilized by the mobile application so as to adjust the resources to be utilized by the mobile application by adding the additional ones of the different resources to the provisioning. (a first carrier can indicate its subscriber takes priority and can purchase the priority services (e.g., premium services). Thus, the allocation component 110 can assign additional resources for that carrier/subscriber combination, Dowlatkhah, [0048], [0021]).

As to claim 9, Dowlatkhah-Mattson discloses the system of claim 7, wherein the variance is additional ones of the different resources included in the resources to be utilized by the mobile application but not included in the set of recommended resources so as to adjust the resources to be utilized by the mobile application by removing the additional ones of the different resources from the provisioning (if there are a large number of antennas and there is another service being used with these antennas and that is taking priority, the number of antennas can be reduced, and their respective manner of processing can be changed, Dowlatkhah, [0075]-[0077], [0021]).

As to claim 10, Dowlatkhah-Mattson discloses the system of claim 7, wherein the resources to be utilized by the mobile application are specified by the mobile application through the northbound API (Mattson, [0083]-[0084], [0066]-[0069]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use configure a service or application via northbound API as taught by Mattson to modify the system of Dowlatkhah-Mattson in order to validate and provision requests for networks services more efficiently than other conventional data modeling techniques.

As to claim 11, Dowlatkhah-Mattson discloses the system of claim 7, wherein the resources to be utilized by the mobile application are correlated with the characterization of the mobile application (Mattson, [0083]-[0084], [0066]-[0069]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use configure a service or application via northbound API as taught by Mattson to modify the system of Dowlatkhah-Mattson in order to validate and provision requests for networks services more efficiently than other conventional data modeling techniques.

As to claim 12, Dowlatkhah-Mattson discloses The system of claim 11, wherein the correlation is determined by submitting meta-data associated with the mobile application to a classifier trained to produce a characterization responsive to application meta-data (Mattson, [0083]-[0084], [0066]-[0069]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use configure a service or application via northbound API as taught by Mattson to modify the system of Dowlatkhah-Mattson in order to validate and provision requests for networks services more efficiently than other conventional data modeling techniques.

As to claims 1-6, 13-18, the same reasoning applies mutatis mutandis to the corresponding method claims 1-6 and computer program product claims 13-18. Accordingly, the claims 1-6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dowlatkhah in view of Mattson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        11/2/2022